Citation Nr: 0009724	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-43 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
low back syndrome with arthritis, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased disability rating for 
varicose veins of the left leg, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 8, 1959 to April 
7, 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1991 determination of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to a disability rating in 
excess of 40 percent for chronic low back syndrome with 
arthritis.  The veteran filed a timely notice of disagreement 
(NOD), and was issued a statement of the case (SOC) in August 
1991.  The RO received his substantive appeal in September 
1991.  The veteran thereafter presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO in May 1992.  By decision and supplemental 
statement of the case (SSOC) issued in November 1992, the HO 
confirmed and continued the denial of the benefit sought.  
This 40 percent disability evaluation has been confirmed and 
continued to date.

In January 1997, the St. Petersburg VARO also denied 
entitlement to a disability evaluation in excess of 20 
percent for varicose veins of the left leg.  The veteran 
filed a timely NOD as to this determination, and the claim 
was included as an 'additional' issue in a September 1998 
SSOC.  Although the VA letter accompanying the SSOC 
essentially informed the veteran that he had to file a 
substantive appeal (VA Form 9) or equivalent with respect to 
this issue, the RO failed to attach a VA Form 9 to perfect 
his appeal.  As a result, in September 1999, the Decision 
Review Officer found that his September 1999 substantive 
appeal was timely received and the Board concurs.  
Parenthetically, it is noted that on January 12. 1998, 
various amendments became effective as to sections of the VA 
Schedule for Rating Disabilities pertaining to the 
Cardiovascular System.  The veteran was informed of these new 
regulations in the September 1998 and October 1999 SSOCs.
REMAND

The veteran's claims of entitlement to disability ratings in 
excess of 40 percent for chronic low back syndrome with 
arthritis and in excess of 20 percent for varicose veins of 
the left leg are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  Generally, claims for increased 
evaluations are considered to be well grounded.  Claims that 
conditions have become more severe are well grounded where 
the conditions were previously service-connected and rated, 
and the claimant subsequently asserts that higher ratings are 
justified due to an increase in severity since the original 
ratings.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999). This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms, to include the effect 
of pain upon function.  Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

In the instant case, the veteran avers that his service-
connected disorders have increased in severity.  In this 
regard, it is noted that the veteran was last afforded VA 
orthopedic examination in May 1996 and cardiovascular 
examination in March 1997, and that medical evidence 
submitted since that time is inadequate for the purpose of 
determining the nature and severity of these disabilities.  
See Proscelle, supra (where an appellant claims a condition 
is worse than when "originally rated," and the available 
evidence is "too old" for an adequate evaluation of the 
appellant's current condition, VA's duty to assist includes 
providing a new examination).  

Furthermore, the Board observes that the May 1996 examination 
report did not adequately reconcile the veteran's subjective 
complaints of low back pain, weakness, incoordination and 
excess fatigability with the objective findings, as required 
by 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  Clearly, 
additional assistance is necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected low back disorder and 
varicose veins of the left leg, and to 
also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should then schedule the 
veteran for a VA cardiovascular 
examination in order to determine the 
nature and severity of his service-
connected varicose veins of the left leg.  
All findings should be reported in 
detail. Therefore, the veteran's claims 
folder should also be made available to 
and independently reviewed by the 
examiner prior to examinations of the 
veteran.  Diagnostic studies should be 
done, as deemed appropriate.  The 
examiner should comment on the presence 
or absence of persistent edema, stasis 
pigmentation, edema and ulceration and 
its severity.  Involvement of deep 
circulation and/or the presence or 
absence of varicosities below and above 
the knee should be specified.  

3.  The RO should also schedule the 
veteran for VA orthopedic/neurologic 
examination in order to determine the 
current extent of his service-connected 
chronic low back syndrome with arthritis.  
X-rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner should 
provide a thorough description of the 
veteran's lumbar spine disorder, 
including complete ranges of motion 
studies and neurologic pathology.  The 
veteran's claims folder should also be 
made available to and independently 
reviewed by the examiner prior to 
examination.  In addition, the examiner 
should render objective clinical findings 
concerning the severity of the veteran's 
service-connected chronic low back 
syndrome with arthritis, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The presence or absence of 
neurological deficit in the lower 
extremities and its severity should be 
specified.  The examination report should 
reconcile the veteran's complaints of 
pain and/or sciatica with the objective 
findings on examination.  A legible copy 
of each examination report, with a 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's increased rating claims.  The 
RO's decision must discuss the additional 
evidence developed, as well as any 
additional applicable laws and 
regulations, to include the "old" and 
"revised" VA General Rating Formula for 
the Cardiovascular System.

5.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


